In the United States Court of Federal Claims
                                        No. 13-67C

                                    (Filed: June 19, 2013)

                                (NOT TO BE PUBLISHED)


 **********************************
                                             )
 STEPHAN M. MOORER,                          )
                                             )
                       Plaintiff,            )
                                             )
        v.                                   )
                                             )
 UNITED STATES,                              )
                                             )
                       Defendant.            )
                                             )
 **********************************


       Stephan M. Moorer, pro se, Florence, Colorado.

       Kenneth D. Woodrow, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him on the brief
were Stuart F. Delery, Acting Assistant Attorney General, and Jeanne E. Davidson, Director,
Commercial Litigation Branch, Civil Division, United States Department of Justice,
Washington, D.C.

                                    OPINION AND ORDER

LETTOW, Judge.
        Plaintiff, Stephan M. Moorer, requests monetary damages in the amount of
$199,999,998.00 for alleged breach of fiduciary duty by the United States Department of the
Treasury. Compl. at 7. Pending before the court is the government’s motion to dismiss for lack
of subject matter jurisdiction and for failure to state a claim pursuant to Rules 12(b)(1) and
12(b)(6) of the Rules of the Court of Federal Claims (“RCFC”).




                                                 1
                                       BACKGROUND 1

        Mr. Moorer’s complaint arises from criminal proceedings against him in the Superior
Court for the District of Columbia in 1999. Compl. ¶ 1. 2 He alleges that a bond was set for
$99,999,999 in connection with those proceedings and he was to serve a prison term, or
alternatively, pay this amount. Id. Mr. Moorer bases his allegation on a case summary from his
criminal proceedings indicating “Bond: DK” and “Amt: 99,999,999.” See id., Ex. 1, Part A
(D.C. Superior Court Case Summary). 3 Because Mr. Moorer remained in custody, no bond was
ever issued and no bond fee was ever assessed. Compl., Ex. 2 at 3 (Aug. 1, 2011 Response to
Administrative Remedy Request). Mr. Moorer nonetheless asserts his belief that he owed the
United States $99,999,999 as an alternative to incarceration. Compl. ¶ 1. To discharge the
purported obligation, he alleges that in March 2011, he deposited with the Treasury a “6 year
secured bond” for double the amount of the so-called obligation. Compl. ¶ 2. He also claims
that this money was to be considered gross income and to become his property “subsequent to
the formal discharge.” Id. ¶ 1. Mr. Moorer now requests $199,999,998.00 in compensation for
the “secured bond” he allegedly deposited with the Treasury to discharge his obligation or, in the
alternative, an “equitable adjustment of accounts.” Id. at 7-8.

        The government contends that the court does not possess subject matter jurisdiction
because Mr. Moorer has failed to establish a basis for his claim in a money-mandating source of
law, such as a contract, statute, or constitutional provision. Def.’s Mot. at 6. The government
also argues that Mr. Moorer has failed to state a claim because the documents Mr. Moorer
references in his complaint indicate that he never owed the government money as a result of his
prior criminal proceedings. Id. at 8-9.

                                          ANALYSIS

                                     Standard for Decision

        Before a court may proceed to the merits of a case, it “must satisfy itself that it has
jurisdiction to hear and decide” the case. Hardie v. United States, 367 F.3d 1288, 1290 (Fed.
Cir. 2004) (quoting PIN/NIP, Inc. v. Platte Chem. Co., 304 F.3d 1235, 1241 (Fed. Cir. 2002)
(internal quotation marks omitted)). In considering a motion to dismiss for lack of subject matter

       1
       This statement of the circumstances relating to Mr. Moorer’s claim is taken from the
complaint and the parties’ briefs related to the government’s motion to dismiss.
       2
        Records appended to Mr. Moorer’s complaint indicate that he was convicted in Superior
Court for carrying a pistol without a license and for unarmed manslaughter, and that he is serving
a sentence of eight to thirty years imprisonment. Compl. Ex. 1, Part B (Sentence Monitoring
Computation Data).
       3
        “DK” indicates “Dock (Lock up)” as bond status, see Def.’s Mot. to Dismiss (“Def.’s
Mot.”), App. at 2 (Motion Summary), meaning the defendant remained in custody and was not
released on bond.

                                                2
jurisdiction under RCFC 12(b)(1), the court will ordinarily construe the allegations of the
complaint favorably to the pleader. See Reynolds v. Army & Air Force Exch. Serv., 846 F.2d
746, 747 (Fed. Cir. 1988) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Air Prod. &
Chems., Inc. v. Reichhold Chems., Inc., 755 F.2d 1559, 1562 n.4 (Fed. Cir. 1985)). Nonetheless,
the burden of establishing the court’s jurisdiction rests with the party seeing to invoke it, McNutt
v. General Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936), and this burden must be
satisfied by a preponderance of the evidence, Reynolds, 846 F.2d at 748. 4

                                  Subject Matter Jurisdiction

        Under the Tucker Act, this court has “jurisdiction to render judgment upon any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C.
§ 1491(a)(1). The Tucker Act is a jurisdictional statute and does not create a substantive right to
relief. See United States v. Testan, 424 U.S. 392, 398 (1976). To bring suit under the Tucker
Act, a plaintiff must find a substantive right in another source of law. See United States v.
Mitchell, 463 U.S. 206, 216 (1983). Generally, the Tucker Act waives the government’s
sovereign immunity only with respect to claims derived from a money-mandating source of law.
Id. Therefore, to establish that this court has subject matter jurisdiction under the Tucker Act,
Mr. Moorer must identify and allege facts supporting a claim under an independent, substantive
source of law that “can fairly be interpreted as mandating compensation by the [f]ederal
[g]overnment for the damages sustained.” Jan’s Helicopter Serv., Inc. v. Federal Aviation
Admin., 525 F.3d 1299, 1307 (Fed. Cir. 2008) (quoting Mitchell, 463 U.S. at 217).

        A contract with the United States can constitute a money-mandating source of law. See
Holmes v. United States, 657 F.3d 1303, 1314 (Fed. Cir. 2011). To make a claim based upon
contract, the plaintiff must plead the requirements of a valid contract, providing non-frivolous
allegations of “mutual intent to contract[,] including an offer and acceptance, consideration, and
a [g]overnment representative who had actual authority to bind the [g]overnment.” California
Fed. Bank, FSB v. United States, 245 F.3d 1342, 1346 (Fed. Cir. 2001) (quoting Massie v.
United States, 166 F.3d 1184, 1188 (Fed. Cir. 1999)); see also Aboo v. United States, 86 Fed. Cl.
618, 626 (2009), aff’d, 347 Fed. Appx. 581 (Fed. Cir. 2009). A claiming plaintiff “must proffer
objective evidence demonstrating the existence of an offer and a reciprocal acceptance.”
American Fed. Bank, FSB v. United States, 62 Fed. Cl. 185, 194 (2004).



       4
         The submissions of pro se litigants, such as Mr. Moorer, are held to “less stringent
standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97, 106 (1976)
(quoting Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)). However, this relaxed
standard “does not relieve a pro se plaintiff from meeting jurisdictional requirements.” Bernard
v. United States, 59 Fed. Cl. 497, 499, aff’d, 98 Fed. Appx. 860 (Fed. Cir. 2004). Like all
plaintiffs, a pro se plaintiff must establish the court’s jurisdiction “by a preponderance of the
evidence.” Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002)).

                                                 3
        Mr. Moorer does not adequately allege mutual intent to contract in his complaint. He
claims he deposited a $199,999,998 bond with the Treasury as a consequence of proceedings
related to criminal charges against him. Compl. ¶ 2. Putting aside the plausibility of this
allegation, at most this averment constitutes an offer, but it does not demonstrate acceptance by
the government. Mr. Moorer does not contend that a governmental officer received such a
deposit with intent to accept it for the purpose of releasing Mr. Moorer from any obligation he
had to the government. Indeed, exhibits that Mr. Moorer includes with his complaint indicate
that he did not in fact deposit money or a bond with the Treasury. See Compl., Ex. 6 (IRS
correspondence). Rather, these exhibits reflect routine acknowledgements by the IRS of
taxpayer communications. Id. In short, Mr. Moorer fails to point to any contract or other
money-mandating source of law that might support a claim by him, and this court consequently
does not have jurisdiction to consider his complaint.

                                        CONCLUSION

       For the reasons stated, the government’s motion to dismiss is GRANTED. This court
does not have subject matter jurisdiction over Mr. Moorer’s claim. The clerk shall enter
judgment in accord with this decision.

       No costs.

       It is so ORDERED.

                                                     _________________________
                                                     Charles F. Lettow
                                                     Judge




                                                4